Citation Nr: 1015164	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  07-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for major depressive disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Phoenix, Arizona, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in December 2009.  A 
transcript of the hearing has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that symptoms associated with his 
service-connected major depressive disorder have become 
worse.  In the November 2006 VA Form 9, the Veteran stated 
that he was having difficulty at work related to relevant 
symptoms and, at the hearing, he testified to having suicidal 
ideation and stated that he isolates himself from others.  
Transcript at 3-4 (2009).  The Board notes that the Veteran 
identified recent, relevant private treatment records that 
have not been associated with the claims file, Id. at 11-12 
(2009), and in correspondence received in December 2009, he 
stated that he was unable to obtain the records.  Regardless, 
the Board finds that further development is necessary in 
order to determine the current degree of impairment due to 
service-connected major depressive disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the 
private treatment records identified at 
the hearing.  Any records obtained in 
association with that effort should be 
associated with the claims file.  

2.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
degree of impairment due to his service-
connected major depressive disorder.  The 
claims file should be made available for 
review in conjunction with the examination 
report and the examiner's attention should 
be directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to the degree of impairment 
due to major depressive disorder, to 
include any impact on employability.  If 
any increase in the degree of impairment 
is identified during the relevant period, 
the examiner should report the date of any 
increase, to the extent possible.  A 
complete rationale should accompany any 
opinion provided.  

3.  In light of the above, the claim 
should be readjudicated.  The AOJ should 
review any opinion obtained for adequacy 
and any further development necessary in 
that regard should be accomplished before 
returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued and the Veteran 
afforded a reasonable opportunity in which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



